PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $444.90 for maintenance services for office equipment provided respondent. Respondent, while admitting the validity of the claim states that there were insufficient funds remaining in its appropriation for the fiscal year in question with which the claim could be paid.
While this is a claim which in equity and good conscience should be paid, the Court finds that an award cannot be made based on the decision in Airkem Sales & Service, et. al. vs. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim is disallowed.